DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed May 23, 2022 has been entered. Claims 1, 5-6, and 8-9 have been amended and claims 10-11 are new claims. Claims 1-11 are currently pending and are examined herein.

Status of the Rejection
3.	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action mailed March 10, 2022. 
4.	All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.  
5.	New grounds of rejection under 35 U.S.C. § 103 are necessitated for new claims 10-11.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020 has been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, Line 1: “at least one wind turbine” should be “at least one of the wind turbines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hales and Spruce (WO 2016/058617 A1, hereafter Hales) in view of Stoupis et al. (US 2008/0225452 A1, hereafter Stoupis) .
Regarding Claim 1, Hales teaches a wind energy system (a wind power plant 10 in Figs. 1 and 4) comprising: 
a plurality of wind turbines (wind turbines 20) connected to at least one cable network (the collection cable 50), 
wherein the cable network is configured to transmit electrical power fed-in by the connected wind turbines (power is transmitted by the cable 50 to the grid connection point 40 in Figs. 1 and 4),
at least one control apparatus (controller PPC 30) configured to control the power fed into the cable network by at least one of the wind turbines by providing at least one power set point (Power reference set point, Pref, in Figs. 6; lines 29-31 on page 11), 
at least one temperature detecting device (temperature sensors 90 in Figures 11-12) configured to detect the temperature of the cable network (cable temperature shown in Fig.7) ,
at least one condition detecting device configured to detect the condition of the wind energy system (lines 24-35 on page 6, detailing condition data received by the controller PPC 30; turbine controller 110 in Figs. 5 and 8; lines 26-33 on page 7; lines 8-17 on page 8),
wherein the control apparatus comprises at least one control device  configured to determine the power set point based on the detected temperature  and the detected condition (lines 24-35 on page 6; lines 8-26 on page 8; lines 4-25 on page 9),
wherein the control device is further configured at least to determine the power set point based on the determined electrical topology of the wind energy system (lines 4-25 on page 9, detailing the hard and soft constraints; lines 6-21 on page 13). 

However, Hales is silent to wherein the condition detecting device comprises at least one switching condition evaluating module.
Stoupis teaches a power system (Fig.1) wherein the condition detecting device comprises at least one switching condition evaluating module configured to determine the electrical topology based on the switching states of a plurality of electrical switching devices (S1, S2, …S5 in Fig.2; S1-S10 in Fig.3), and determine the power set point based on the determined electrical topology of the power system (microprocessor 8 and step 104 in Fig.1 [para. 0039]).
Hales and Stoupis are considered analogous art to the claimed invention because they are in the same field of controlling power distribution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of electrical switching devices taught by Stoupis to determine the electrical topology and the power set point based on the determined electrical topology of the wind energy system of Hales. Doing so would isolate and de-energize faulted sections of a cable network so that non-faulted sections of the network can possibly re-energized as quickly as possible (paragraph [0002] in Stoupis).   
Regarding claim 2,  Hales in view of Stoupis teach the wind energy system according to claim 1. Hales further teaches 
the control apparatus comprises at least one comparing module configured to compare the detected temperature and at least one predetermined set temperature (Figures 6, 9, and 10; lines 33-35 on page 12; lines 1-15 on page 13), 
the control device is configured at least to determine the power set point based on the comparison result (Figs. 6, 9, 10 show the power reference set point vs the cable temperature, lines 1-15 on page 13).  
Regarding claim 3, Hales in view of Stoupis teach the wind energy system according to claim 1. Hales further teaches 
the temperature detecting device is configured to detect a first temperature value at a first cable network position and at least one further temperature value at least one further cable network position (lines 1-15 on page 11; Fig.7  shows the cable temperature along the length of a collection cable), 
the control device is configured at least to determine the power set point based on the maximum temperature value of the at least two temperature values (lines 1-35 on page 11).  
Regarding claim 4, Hales in view of Stoupis teach the wind energy system according to claim 3. Hales further teaches 
the temperature detecting device is configured to determine the cable network position of the maximum temperature value of the at least two temperature values (lines 1-15 on page 11, and Fig.7) , 
the control device is configured at least to determine the power set point based on the determined cable network position (lines 1-15 on page 11, and the two hotspots in Fig.7) 
Regarding claim 5, Hales in view of Stoupis teach the wind energy system according to claim 1. Stoupis  further teaches 
the condition detecting device comprises at least one fault detecting module configured to detect at least one network fault within the wind energy system (switch devices coupled to corresponding intelligent electronic devices in Fig.2), 
the control device is configured at least to determine the power set point based on the detected network fault (step 104 in Fig.1).
Regarding claim 6, Hales in view of Stoupis teach the wind energy system according to claim 5. Stoupis  further teaches
the fault detecting module is configured to detect the position of the detected network fault within the wind energy system (step 103 in Fig.1, paragraph [0039]) ,
the control device is configured at least to determine the power set point based on the position of the network fault (step 104 in Fig.1, paragraph [0039]).  
Regarding claim 7,  Hales in view of Stoupis teach the wind energy system according to claim 1. Hales further teaches
the condition detecting device is configured to provide a thermal model of the electrical topology of the wind energy system (lines 27-35 on page 9. Detailing the calculation of temperature along the length of the cable using a cable temperature model. The cable temperature calculated by the temperature model is shown in the line A of Fig.7),
the control device is configured at least to determine the power set point based on the provided thermal model (Fig.6 shows the cut-off control of the power set point in response to the calculated cable temperature based on the thermal model, lines 5-17 on page 10).  
Regarding claim 8, Hales teaches a control apparatus (controller PPC 30)  for a wind energy system (a wind power plant 10) comprising:
at least one temperature detecting device (temperature sensors 90 in Figures 11-12)  configured to detect the temperature of a cable network (cable temperature shown in Fig.7),
wherein the cable network is configured to transmit the electrical power fed into the cable network by a plurality of wind turbines (the cable 50 shown in Figs. 1 and 4 is configured to transmit the electrical power fed into the grid connection point 40 by a plurality of wind turbines 20),
at least one condition detecting device, configured to detect the condition of the wind energy system (lines 24-35 on page 6, detailing condition data received by the controller PPC 30; turbine controller 110 in Figs. 5 and 8; lines 26-33 on page 7; lines 8-17 on page 8), and 
at least one control device (Controller PPC 30) configured to determine at least one power set point for controlling the power fed into the cable network by at least one of the wind turbines based on the detected temperature and the detected condition (Power reference set point, Pref, in Figs. 6; lines 29-31 on page 11), 
However, Hales is silent to wherein the condition detecting device comprises at least one switching condition evaluating module configured to determine the electrical topology of the wind energy system based on the switching states of a plurality of electrical switching devices of the wind energy system, and wherein the control device is configured at least to determine the power set point based on the determined electrical topology of the wind energy system.
Stoupis teaches a power system (Fig.1) wherein the condition detecting device comprises at least one switching condition evaluating module configured to determine the electrical topology based on the switching states of a plurality of electrical switching devices (S1, S2, …S5 in Fig.2; S1-S10 in Fig.3), and determine the power set point based on the determined electrical topology of the power system (microprocessor 8 and step 104 in Fig.1 [para. 0039]).
Hales and Stoupis are considered analogous art to the claimed invention because they are in the same field of controlling power distribution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Hales by using a plurality of electrical switching devices to determine the electrical topology of the wind energy system and determine the power set point based on the determined electrical topology, as taught by Stoupis. Doing so would isolate and de-energize faulted sections of a cable network so that non-faulted sections of the network can possibly re-energized as quickly as possible (paragraph [0002] in Stoupis).   

Regarding claim 9, Hales teaches a method for controlling at least one wind turbine of at least one wind energy system comprising
detecting the temperature of a cable network (lines 23-32 on page 13, Figs. 11-12) , 
wherein the cable network is configured to transmit the electrical power fed into the cable network by a plurality of wind turbines (cable 50 in Figs. 1, 2, 4, 5, 8), 
detecting the condition of the wind energy system (condition data received by PPC 30 and turbine controller 110; condition for hard and soft constraints in lines 10-25 on page 9),
determining at least one power set point for controlling the power fed into the cable network by at least one of the wind turbines based on the detected temperature (Figs. 6, 9, 10) and condition (lines 24-35 on page 6, lines 8-26 on page 8; lines 4-25 on page 9).
However, Hales is silent to wherein determining by at least one switching condition evaluating module of a condition detecting device the electrical topology of the wind energy system based on the switching states of a plurality of electrical switching devices of the wind energy system, and determining by a control device the power set point based on the determined electrical topology of the wind energy system. 
Stoupis teaches a power system wherein the condition detecting device comprises at least one switching condition evaluating module configured to determine the electrical topology based on the switching states of a plurality of electrical switching devices (S1, S2, …S5 in Fig.2; S1-S10 in Fig.3), and determine the power set point based on the determined electrical topology of the power system (microprocessor 8 and step 104 in Fig.1).
Hales and Stoupis are considered analogous art to the claimed invention because they are in the same field of controlling power distribution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hales by determining by at least one switching condition evaluating module of a condition detecting device the electrical topology of the power system based on the switching states of a plurality of electrical switching devices of the power system, and determining by a control device the power set point based on the determined electrical topology of the power system, as taught by Stoupis. Doing so would isolate and de-energize faulted sections of a cable network so that non-faulted sections of the network can possibly re-energized as quickly as possible (paragraph [0002] in Stoupis).   

Regarding claim 11, Hales in view of Stoupis teach the wind energy system according to claim 1. Hales further teaches a method for controlling at least one wind turbine of at least one wind energy system, as outlined in the rejected claim 9 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hales in view of Stoupis, applied to claim 1 above, and further in view of Feltes et al. (EP 2680390A2, English translation).
Regarding claim 10, Hales in view of Stoupis teach the wind energy system according to claim 1. Modified Hales does not teach wherein the wind energy system is an offshore wind energy system. 
Feltes teaches a method for controlling the current of an offshore wind energy system which has at least one submarine cable [para. 0001]. The maximum permissible current for the submarine cables are determined in response to a given value of the temperature parameter in a reference point located in a given depth of a seabed (Abstract). 
Modified Hales and Feltes are considered analogous art to the claimed invention because they are in the same field of wind energy system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the system of modified Hales in an offshore environment as it would still function as a wind energy system and would enable one skilled in the art to take advantage of the benefits of an offshore system. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 11-13, filed 5/23/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument # 1
	Applicant argues that Stoupis does not teach or suggest the use of the claimed topology switching system or the state of the various switching elements in the power distribution system in order to control a power set point of any of the electrical sources that provide power to the distribution network.
Examiner’s Response # 1
	Stoupis does teach a power system wherein the condition detecting device comprises at least one switching condition evaluating module configured to determine the electrical topology based on the switching states of a plurality of electrical switching devices (S1, S2, …S5 in Fig.2; S1-S10 in Fig.3), and determine the power set point based on the determined electrical topology of the power system (microprocessor 8 and step 104 in Fig.1 [para. 0039]). there's a black-out. If too much electricity is fed into the grid in relation to the quantity consumed, the electrical frequency increases. Since power plants are designed to operate within a certain frequency range, there is a risk that they will disconnect from the grid after a period of time. On the contrary, electrical frequency of the grid drops if the demand is higher than the amount of electricity fed in. Stoupis teaches wherein the section of the network having a fault therein is de-energized and isolated [para. 0003 and claim 1], leading to a reduction in the demand of electricity and accordingly the power set point of the electrical source which provided power for the loads in the faulted zone, so that the amount of electricity generated by the power source drops accordingly to avoid a black-out. Once the fault in a faulted zone is cleared, power is restored, leading to an increase in the demand of electricity and accordingly an increase in the amount of electricity generated by the electrical source to balance the demand. Therefore, the arguments that “Stoupis does not provide any teaching or suggestion that the state of the various switching elements may be utilized to control a set point of the electrical power source that powers the various loads” is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795